Citation Nr: 0014559	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-19 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Supplemental Service Disabled Veterans' (SRH) 
Insurance under 38 U.S.C.A. § 1922A.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1955 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 administrative 
decision of a Regional Office and Insurance Center (IC) of 
the Department of Veterans Affairs (VA), which denied the 
veteran's claim, for SRH insurance under 38 U.S.C.A. § 1922A.  
The veteran passed away in December 1997, and the appellant 
filed a claim that same month for proceeds of both Service 
Disabled Veterans' Insurance (RH insurance) under 38 U.S.C.A. 
§ 1922, and Supplemental Service Disabled Veterans' Insurance 
(SRH insurance) under 38 U.S.C.A. § 1922A.  As SRH insurance 
had previously been denied the veteran, only proceeds from RH 
insurance were awarded.  The appellant filed a timely notice 
of disagreement regarding the denial of SRH insurance 
proceeds, commencing this appeal.  


FINDINGS OF FACT

1.  In June 1996, the veteran was awarded waiver of the 
premiums due under his Service Disabled Veterans' Insurance 
under 38 U.S.C.A. § 1922; he was informed of this waiver 
award that same month.  

2.  The veteran filed an application for Supplemental Service 
Disabled Veterans' Insurance under 38 U.S.C.A. § 1922A in 
November 1997.  



CONCLUSION OF LAW

The basic criteria for entitlement to Supplemental Service 
Disabled Veterans' (SRH) Insurance under 38 U.S.C.A. § 1922A 
have not been met.  38 U.S.C.A. §§ 1151, 1922A (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.101 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In June 1996, the veteran was awarded RH insurance under 
38 U.S.C.A. § 1922, based on an application filed that same 
month.  Also in June 1996, he was informed in a separate 
letter that his application had been granted for a waiver of 
premiums for his RH insurance policy.  In this letter, he was 
informed of his eligibility for SRH insurance under 
38 U.S.C.A. § 1922A, for which he had one year to apply.  

The veteran filed an application for SRH insurance in 
November 1997.  The IC responded that same month, informing 
the veteran that his application was untimely and, because he 
was no longer eligible for SRH insurance, his application had 
been denied.  He passed away in December 1997.  

The appellant, the veteran's widow, filed a December 1997 
application for all proceeds from the veteran's various 
government insurance policies, including SRH insurance.  In 
January 1998, the IC informed her that only the proceeds from 
the veteran's RH insurance could be awarded her, as that was 
the only disabled veterans' policy in effect at the time of 
his death.  She then responded with a May 1998 notice of 
disagreement regarding the November 1997 denial of SRH 
insurance, commencing this appeal.  In her notice of 
disagreement, the appellant asserted that the veteran had 
filed for SRH insurance within one month of his receipt of a 
total (100 percent) rating for a service connected 
disability, and therefore SRH insurance was warranted.  She 
also requested that the benefit of the doubt doctrine be 
applied to her claim.  

The IC issued a September 1998 statement of the case, and the 
appellant responded with a November 1998 VA Form 9, 
perfecting her appeal.  

Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  38 U.S.C.A. § 1922 (West 
1991 & Supp. 1999).  Veterans insured under 38 U.S.C.A. 
§ 1922, who also qualify for a waiver of premiums paid on 
that policy, are also eligible for SRH insurance, in an 
amount up to $20,000 under 38 U.S.C.A. § 1922A.  38 U.S.C.A. 
§ 1922A (West 1991 & Supp. 1999).  Applications for SRH 
insurance must be filed by an eligible veteran within one 
year of the date on which he/she is granted a waiver of 
premiums paid for the underlying RH insurance policy.  
38 U.S.C.A. § 1922A(b) (West 1991 & Supp. 1999).  

In the present case, the veteran was awarded a waiver of RH 
insurance premiums in June 1996, and was informed of that 
fact the same month.  By the same letter, he was also 
informed of his eligibility for SRH insurance, and the need 
to file a timely application thereto.  Neither the veteran, 
during his lifetime, nor the appellant have contended that 
they did not receive notice of the award of a premium waiver.  

The veteran did not file an application for SRH insurance 
until November 1997, more than one year after he became 
eligible for such insurance, and this application was denied 
by the IC as untimely under 38 U.S.C.A. § 1922A(b).  The 
appellant has asserted that the veteran's application was 
proximate to his receipt of a total (100 percent) rating for 
a service connected disability, but the award of a total 
rating for a service connected disability has no bearing upon 
the veteran's eligibility for SRH insurance.  As is noted 
above, only veterans eligible for waivers of RH insurance 
premiums may be awarded SRH insurance.  38 U.S.C.A. § 1922A 
(West 1991 & Supp. 1999).  Likewise, the benefit of the doubt 
doctrine does not apply in the present case, as the fact of 
the veteran's untimely application is uncontested.  
38 U.S.C.A. § 5107(b) (West 1991).  Where the law is 
dispositive of the claim, the Board is bound by the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Nothing in the 
language of 38 U.S.C.A. § 1922A affords the VA the authority 
to waive the requirement for a timely application for SRH 
insurance.  Consequently, because the veteran's application 
for SRH insurance was untimely,  the appellant's claim must 
be denied.  


ORDER

The claim for Supplemental Service Disabled Veterans' 
Insurance under 38 U.S.C.A. § 1922A is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

